



EXHIBIT 10.1


FOURTH LOAN MODIFICATION AGREEMENT


This Fourth Loan Modification Agreement (this “Loan Modification Agreement”) is
entered into as of March 29, 2016, by and between SILICON VALLEY BANK, a
California corporation, with its principal place of business at 3003 Tasman
Drive, Santa Clara, California 95054 and with a loan production office located
at 8705 SW Nimbus, Suite 240, Beaverton, Oregon 97008 (“Bank”) and JIVE
SOFTWARE, INC., a Delaware corporation, with its principal place of business at
915 SW Stark Street, Suite 400, Portland, Oregon 97205 (“Borrower”).


1.DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other indebtedness
and obligations which may be owing by Borrower to Bank, Borrower is indebted to
Bank pursuant to a loan arrangement dated as of May 23, 2012, evidenced by,
among other documents, a certain Second Amended and Restated Loan and Security
Agreement dated as of May 23, 2012, between Borrower and Bank, as amended by a
certain First Loan Modification Agreement dated as of April 26, 2013, as amended
by a certain Second Loan Modification Agreement dated as of February 18, 2014,
and as further amended by a certain Third Loan Modification Agreement dated as
of March 31, 2015 (as amended, the “Loan Agreement”). Capitalized terms used but
not otherwise defined herein shall have the same meaning as in the Loan
Agreement.


2.DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by, among
other property, the Collateral (together with any other collateral security
granted to Bank, the “Security Documents”). Hereinafter, the Security Documents,
together with all other documents evidencing or securing the Obligations shall
be referred to as the “Existing Loan Documents”.


3.DESCRIPTION OF CHANGE IN TERMS.


A.
Modifications to Loan Agreement.



1
The Loan Agreement shall be amended by deleting the following text, appearing in
Section 6.7(a) thereof:



“(D) ($25,000,000.00) for each of the twelve-month periods ending on the last
day of the fiscal quarters ending December 31, 2014, March 31, 2015, June 30,
2015, September 30, 2015 and December 31, 2015. With respect to any period
ending after December 31, 2015, the levels of Modified EBITDA shall be mutually
agreed upon by Bank and Borrower (which agreement, with respect to any such
levels for a given calendar year, shall be set forth in a written amendment to
this Agreement on or before March 31st of such calendar year) based upon, among
other factors and information that Bank reasonably requires, Borrower’s annual
operating budget, business plan and projections with respect to the applicable
period, and Borrower shall provide Bank with copies of such annual operating
budgets, business plans and projections when reasonably requested by Bank; and”


and inserting in lieu thereof the following:


“(D) ($25,000,000.00) for each of the twelve-month periods ending on the last
day of the fiscal quarters ending December 31, 2015, March 31, 2016, June 30,
2016, September 30, 2016 and December 31, 2016. With respect to any period
ending after December 31, 2016, the levels of Modified EBITDA shall be mutually
agreed upon by Bank and Borrower (which agreement, with respect to any such
levels for a given calendar year, shall be set forth in a written amendment to
this Agreement on or before March 31st of such calendar year) based upon, among
other factors and information that Bank reasonably requires, Borrower’s annual
operating budget, business plan and projections with respect to the applicable
period, and Borrower shall provide Bank with copies of such annual operating
budgets, business plans and projections when reasonably requested by Bank; and”


2
The Loan Agreement shall be amended by deleting the Compliance Certificate
attached as Exhibit D thereto and inserting in lieu thereof the Compliance
Certificate attached as Schedule 1 hereto.








--------------------------------------------------------------------------------





4.FEES AND EXPENSES. Borrower shall reimburse Bank for all legal fees and
expenses incurred in connection with this amendment to the Existing Loan
Documents.


5.RATIFICATION OF PERFECTION CERTIFICATE. Borrower hereby ratifies and confirms,
all and singular, the terms and disclosures contained in a certain updated
Perfection Certificate of Borrower dated as of February 18, 2014, and
acknowledges, confirms and agrees that the disclosures and information Borrower
provided to Bank in such Perfection Certificate have not changed, as of the date
hereof.


6.CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.


7.RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of all security or other collateral granted
to Bank, and confirms that the indebtedness secured thereby includes, without
limitation, the Obligations.


8.NO DEFENSES OF BORROWER. Borrower hereby acknowledges and agrees that Borrower
has no offsets, defenses, claims, or counterclaims against Bank with respect to
the Obligations, or otherwise, and that if Borrower now has, or ever did have,
any offsets, defenses, claims, or counterclaims against Bank, whether known or
unknown, at law or in equity, all of them are hereby expressly WAIVED and
Borrower hereby RELEASES Bank from any liability thereunder.


9.CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and effect.
Bank’s agreement to modifications to the existing Obligations pursuant to this
Loan Modification Agreement in no way shall obligate Bank to make any future
modifications to the Obligations. Nothing in this Loan Modification Agreement
shall constitute a satisfaction of the Obligations. It is the intention of Bank
and Borrower to retain as liable parties all makers of Existing Loan Documents,
unless the party is expressly released by Bank in writing. No maker will be
released by virtue of this Loan Modification Agreement.


10.COUNTERSIGNATURE. This Loan Modification Agreement shall become effective
only when it shall have been executed by Borrower and Bank.


[The remainder of this page is intentionally left blank]





--------------------------------------------------------------------------------





This Loan Modification Agreement is executed as of the date first written above.


BORROWER:    
BANK:
 
 
 
 
JIVE SOFTWARE, INC.    
SILICON VALLEY BANK
 
 
 
 
By:
/s/ Bryan LeBlanc
By:
/s/ Jayson Davis
 
 
 
 
Name:
Bryan LeBlanc
Name:
Jayson Davis
 
 
 
 
Title:
CFO
Title:
Director

    





--------------------------------------------------------------------------------





SCHEDULE 1
EXHIBIT D


COMPLIANCE CERTIFICATE


Date:                 
TO:    SILICON VALLEY BANK    
FROM: JIVE SOFTWARE, INC.


The undersigned authorized officer of JIVE SOFTWARE, INC. (“Borrower”) certifies
that under the terms and conditions of the Second Amended and Restated Loan and
Security Agreement between Borrower and Bank (the “Agreement”):


(1) Borrower is in complete compliance for the period ending _______________
with all required covenants except as noted below; (2) there are no Events of
Default except as noted below; (3) all representations and warranties in the
Agreement are true and correct in all material respects on this date except as
noted below; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;
(4) Borrower, and each of its Subsidiaries, have timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.8 of the Agreement;
and (5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Bank.


Attached are the required documents supporting the certification. The
undersigned certifies that the attached financial statements are prepared in
accordance with GAAP consistently applied from one period to the next except as
explained in an accompanying letter or footnotes. The undersigned acknowledges
that no borrowings may be requested at any time or date of determination that
Borrower is not in compliance with any of the terms of the Agreement, and that
compliance is determined not just at the date this certificate is delivered.
Capitalized terms used but not otherwise defined herein shall have the meanings
given them in the Agreement.


Please indicate compliance status by circling Yes/No under “Complies” column.
 
Reporting Covenant
Required
Complies
Quarterly consolidating financial statements
Quarterly within 45 days
Yes No
Annual financial statement (CPA Audited)
FYE within 150 days
Yes No
10‑Q, 10‑K and 8-K
Within 5 days after filing with SEC
Yes No
Quarterly Compliance Certificate
Contemporaneously with delivery of
the 10-Q and 10-K
Yes No
Annual operating budgets and annual financial projections
FYE within 45 days
Yes No



Financial Covenant
Required
Actual
Complies
Maintain as of the last day of each applicable quarter:
 
 
 
Modified EBITDA (measured on a trailing 12 month basis)
As set forth in Section 6.7(a)
$______
Yes No
Adjusted Quick Ratio
> 2.0 :1.0
___ : ___
Yes No



Performance Pricing/Unused Revolving Line Margin
Required
Actual
Eligible?
Adjusted Quick Ratio (quarterly)
> 2.75:1.0
____:1.0
Yes No



The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.







--------------------------------------------------------------------------------





The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)


---------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------


BORROWER:
BANK USE ONLY:
 
 
 
 
JIVE SOFTWARE, INC.
Received by:
 
 
 
 
authorized signer
 
 
Date:
 
By:
 
 
 
Name:
 
Verified:
 
Title:
 
 
authorized signer
 


Date:
 
 
 
 
 
 
 
Compliance Status: Yes No








--------------------------------------------------------------------------------





Schedule 1 to Compliance Certificate


Financial Covenants of Borrower


In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.


Dated:    


I.        Modified EBITDA (Section 6.7(a)) (tested quarterly)


Required:
Modified EBITDA of at least ($25,000,000.00) for each of the twelve-month
periods ending on the last day of the fiscal quarters ending December 31, 2015,
March 31, 2016, June 30, 2016, September 30, 2016 and December 31, 2016.



A.
Net Income
$
B.
To the extent in the determination of earnings for such period
 
 
1. Interest Expense
$
 
2. income tax expense
$
 
3. depreciation expense
$
 
4. amortization expense
$
 
5. The sum of lines 1 through 4
$
C.
Non-recurring expenses or charges that do not represent a cash item in such
period or any future period, including stock based compensation and any purchase
accounting adjustments
$
D.
Impairment of goodwill, intangible and tangible assets previously approved by
Bank
$
E.
Other adjustments approved by Bank on a case-by-case basis
$
F.
Modified EBITDA (line A plus line B.5 plus line C plus line D plus line E)
$



Is line F equal to or greater than the amount applicable above?


No, not in compliance
Yes, in compliance






--------------------------------------------------------------------------------





II.    Adjusted Quick Ratio (Section 6.7(b) (tested quarterly))


Required:
2.0 to 1.0





A.
Aggregate value of the unrestricted cash and Cash Equivalents of Borrower
maintained with Bank
$
B.
Aggregate value of unrestricted and unencumbered cash or Cash Equivalents
deposited with or invested through a third party in investments with maturities
of fewer than twelve (12) months so long as a Control Agreement satisfactory to
Bank has been executed and delivered with respect to such deposits or
investments
$
C.
Aggregate value of the net billed accounts receivable of Borrower
$
D.
Quick Assets (the sum of lines A through C)
$
E.
Aggregate value of Loan Obligations to Bank
$
F.
Aggregate value of liabilities that should, under GAAP, be classified as
liabilities on Borrower’s consolidated balance sheet, including all
Indebtedness, and not otherwise reflected in line E above that matures within
one (1) year
$
G.
Current Liabilities (the sum of lines E and F)
$
H.
Current portion of Deferred Revenue
$
I.
Line G minus line H
$
J.
Adjusted Quick Ratio (line D divided by line I)
 



Is line J equal to or greater than the amount applicable above?
  
No, not in compliance
Yes, in compliance
















